Exhibit 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of October
13, 2014, by and between Medbox, Inc., a Nevada corporation (“Company”) and P.
Vincent Mehdizadeh (“Consultant”).
 
WHEREAS, the Company desires to retain Consultant to perform certain consulting
services for the Company, and Consultant is willing to perform such services, on
the terms set forth more fully below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.           Independent Contractor Relationship.  In accordance with the mutual
intentions of the Company and Consultant, this Agreement establishes between
them an independent contractor relationship, and all of the terms and conditions
of this Agreement shall be interpreted in light of that relationship.  This
Agreement does not create any employer-employee, agency or partnership
relationship.  As an independent contractor, Consultant’s fees and expenses
shall be limited to those expressly stated in this Agreement.
 
2.           Term.  The term of this Agreement shall commence on October 13,
2014 and continue until the earlier of (a) two (2) years, unless earlier
terminated as herein provided (the “Initial Term”).  At the end of the Initial
Term, the term of Contractor’s engagement shall be automatically extended
without further action of the parties for additional one year periods (each, an
“Extended Term”) unless, ninety (90) days before the expiration of the Initial
Term, or any Extended Term, a party provides notice in writing to the other
party as provided for herein that the Contractor’s engagement shall not be
further extended.  As used herein, “Term” shall include the Initial Term and any
Extended Term, but the Term shall end upon any termination of Contractor’s
engagement with the Company as herein provided.
(b) the date on which the Agreement is terminated in accordance with Section 8
hereof (“Term”).
 
3.           Conflict of Interest Prohibited; Consultant represents, warrants,
and covenants that there is and shall be no conflict of interest in either (i)
Consultant’s other contracts for services or other employment, or (ii)
Consultant’s other interests, if any, with the services to be provided pursuant
to this Agreement and that Consultant shall ensure that no such conflict arises
during the Term of this Agreement..
 
4.           Type of Service.  The Company hereby retains Consultant to render
consulting services to the Medbox CEO and Company regarding strategic
partnerships and have the title of Founder and Senior Advisor, including,
without limitation, the matters set forth on Appendix A hereto, the terms of
which are incorporated herein as part of this Agreement.  In addition,
Consultant shall provide such other consulting services reasonably related to
the foregoing as the Company shall request from time to time and refrain from
activities or actions that have not been approved in advance by the Medbox CEO,
or board member.  Consultant shall diligently and conscientiously perform the
consulting services required of Consultant under this Agreement, and shall
utilize his best efforts to perform such services in a timely and competent
manner.  Upon reasonable notice from the Company, Consultant shall be available
to members of the Company’s Board of Directors (“Board”), officers, managers,
auditors and other designated personnel for consultation and advice.  Services
may be rendered at such locations as determined at the discretion of the
Consultant, or that are mutually agreeable to Consultant and the Company, which
may include the Company’s offices. Consultant shall be informed of and be
allowed to attend any and all board meetings the Company schedules.
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Compensation.  Consultant agrees to furnish all services as
provided herein as an independent contractor using Consultant’s own means and
methods.  During the Term of this Agreement, the Company shall pay Consultant
for services rendered in accordance with Appendix B attached hereto, the terms
of which are incorporated herein as part of this Agreement.  The fee arrangement
herein provided shall constitute full payment for Consultant’s services to the
Company during the Term of this Agreement, and Consultant shall not receive any
additional benefits or compensation, including overtime for his services.  The
Company shall reimburse Consultant for reasonable and customary out-of-pocket
expenses actually incurred by Consultant in connection with the consulting
services provided to the Company.  Consultant shall not be reimbursed for any
expense in excess of [US $1,000], without the prior approval of the
Company.  Consultant shall itemize all such expenses in a statement, and each
statement shall be accompanied by substantiating receipts or
vouchers.  Consultant is not eligible for or entitled to participate in or be
covered by, any employee benefit program or policy sponsored by or through the
Company (including, but not limited to, group insurance, 401(k) and other
retirement, welfare and fringe benefit plan coverage).
 
6.           Consultant Responsible for Taxes.  In conformity with Consultant’s
independent contractor status and without limiting any of the foregoing,
Consultant understands that no deduction or withholding for taxes or
contributions of any kind shall be made by the Company.  Consultant agrees to
accept exclusive liability for the payment of all taxes or contributions for
unemployment insurance, pensions or annuities, social security payments or
otherwise, which are measured by the remuneration paid to Consultant.
 
7.           Written Reports.  Consultant, when directed, shall provide written
reports to the Company with respect to Consultant’s services rendered
hereunder.  Such written reports shall be in form and substance satisfactory to
the Company, and Consultant may not be entitled to receive compensation under
Section 5 with respect to services performed hereunder until such written
reports requested from the Company have been provided to the Company with
respect to the services for which compensation is sought.
 
8.           Termination
 
(a)  By Company for Cause.  The Company may terminate this Agreement upon the
occurrence of any of the following events, as determined in the reasonable
judgment of the Board (“Cause”):
 
(1)           Consultant’s commission of (A) a felony, (B) an act or omission
constituting dishonesty, moral turpitude, professional misconduct with respect
to the Company or its subsidiaries, or Consultant’s gross negligence, or (C) an
act constituting fraud against the Company or its subsidiaries;
 
 
2

--------------------------------------------------------------------------------

 
 
(2)           Consultant’s commission of an act that (A) adversely affects, or
could reasonably be expected to adversely affect, the Company’s business in any
material respect, (B) indicates Consultant’s use of illegal drugs, or (C)
indicates a violation of any law, regulation or ordinance applicable to the
Company, its subsidiaries, or the business of the Company or its subsidiaries
that reasonably would or could adversely impact the Company’s reputation;
 
(3)           Consultant’s material breach, non-performance or non-observance of
any of the terms of this Agreement, if such breach, non-performance or
non-observance shall continue beyond a period of fifteen (15) business days
immediately after written notice thereof by the Company to Consultant.  Notice
shall not be required if the Company, in its good faith reasonable judgment,
determines that the breach, non-performance or non-observance cannot be cured
within the fifteen (15) business-day period.
 
Upon Consultant’s termination for Cause, the Company shall remain obligated only
to pay Consultant the accrued but unpaid fees and expenses due at the time of
termination, if any.  Notwithstanding the foregoing, Consultant’s obligations
pursuant to Sections [3, 6, 7, 8, 9, 10, 12, 14, 15 and 17] of this Agreement
shall survive the termination of this Agreement.]
 
9.           Confidentiality
 
(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means proprietary information of the Company, which
is of value to the Company in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Company.  Confidential Information includes, without limitation, financial
information, reports and forecasts, inventions, improvements and other
intellectual property, trade secrets, know-how, designs, processes or formulae,
software, market or sales information or plans, customer lists and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities).  Confidential Information includes
information developed by Consultant in the course of Consultant’s engagement by
the Company, as well as other information to which Consultant may have or had
access in connection with Consultant’s provision of services to the
Company.  Confidential Information also includes the confidential information of
others with which the Company has a business relationship.  Notwithstanding the
foregoing, Confidential Information does not include (i) information in the
public domain, unless due to breach of Consultant’s duties under this Agreement,
or (ii) information obtained in good faith by Consultant from a third party that
was lawfully in possession of such information and not subject to an obligation
of confidentiality owed to the Company.
 
(b)           Duty of Confidentiality.  Consultant understands and agrees that
Consultant’s engagement creates a relationship of confidence and trust between
Consultant and the Company with respect to all Confidential Information.  At all
times, both Consultant’s engagement with the Company and after termination,
Consultant shall keep in confidence and trust all Confidential Information and
shall not use or disclose any Confidential Information without the written
consent of the Company, except (i) as may be required in the ordinary course of
performing Consultant’s services to the Company, or (ii) as may be required in
response to a valid order by a court or other governmental body or as otherwise
required by law (provided that if Consultant is so required to disclose
Confidential Information, Consultant shall (A) immediately notify the Company of
such required disclosure sufficiently in advance of the intended disclosure to
permit the Company to seek a protective order or take other appropriate action,
and (B) cooperate in an effort by the Company to obtain a protective order or
other reasonable assurance that confidential treatment shall be afforded the
Confidential Information.)
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Documents, Records, Etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Consultant by the Company or are produced by
Consultant in connection with Consultant’s engagement shall be and remain the
sole property of the Company.  Consultant shall return to the Company all such
materials and property as and when requested by the Company.  In any event,
Consultant shall return all such materials and property immediately upon
termination of Consultant’s services for any reason.  Consultant shall not
retain such materials or property or any copies thereof after his termination is
services hereunder.
 
(d)           Non-Solicitation.  During the Term of this Agreement and following
the termination of Consultant’s relationship with the Company for any reason ,
Consultant shall refrain from directly or indirectly, on his  own behalf or on
behalf of any individual or entity, use Confidential Information to (i)  employ,
attempt to employ, recruit or otherwise solicit, induce or influence any person
to leave employment with the Company (other than subordinate employees whose
employment was terminated in the course of Consultant’s engagement with the
Company); and (ii) solicit or encourage any customer or supplier to terminate or
otherwise adversely modify its business relationship with the
Company.  Consultant understands that the restrictions set forth in this Section
9(d) are intended to protect the Company’s interests in its Confidential
Information and established employee, customer and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose.
 
(e)           Third-Party Agreements and Rights.  Except from Consultant’s prior
employment with the Company, Consultant hereby confirms that Consultant is not
bound by the terms of any agreement that restricts in any way (i) Consultant’s
use or disclosure of information, or (ii) Consultant’s engagement in any
business. Consultant represents to the Company that Consultant’s (A) execution
of this Agreement, (B) engagement with the Company, and (C) performance of his
proposed services for the Company, shall not violate any obligations that
Consultant has with any other party.  In performing services for the Company,
Consultant shall not disclose or make use of any information in violation of any
agreements with or rights of any other party, and Consultant shall not bring to
the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any other party.
 
(f)           Litigation and Regulatory Cooperation.  During and after
Consultant’s engagement with the Company, Consultant shall cooperate reasonably
with requests from the Company, or the Company’s legal counsel, in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company that relate to events or
occurrences that transpired while Consultant was engaged by the
Company.  Consultant’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  During and after Consultant’s engagement,
Consultant also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Consultant was engaged by the Company.  The Company shall
reimburse Consultant for any reasonable out-of-pocket expenses incurred in
connection with Consultant’s performance of obligations pursuant to this Section
9(f), and if Consultant spends more than five (5) hours in any calendar month
after Consultant’s engagement in performance of these obligations, the Company
shall pay Consultant [$450] per hour (prorated for less than a full hour) for
each hour over five (5) hours in such calendar month.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Intellectual Property.  Except as provided under Section 2870 of
the California Labor Code a copy of which is set forth in Appendix C hereto, the
Company shall be the sole owner of all the products and proceeds of Consultant’s
services hereunder including, without limitation, all materials, ideas,
concepts, formats, suggestions, developments, and other intellectual properties
that Consultant may acquire, obtain, develop, or create in connection with his
services hereunder during the Term, free and clear of any claims by Consultant
(or anyone claiming under Consultant) of any kind or character whatsoever (other
than Consultant’s rights and benefits hereunder). Consultant shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect enforce or defend the Company’s
right, title and interest in and to any such products and proceeds of
Consultant’s services hereunder.
 
(h)           Injunction.  Consultant agrees that it would be difficult to
measure any damages caused to the Company that might result from any breach by
Consultant of the promises set forth in this Section 9, and that in any event
monetary damages may be an inadequate remedy for any such breach.  Accordingly,
subject to Section 10 of this Agreement, Consultant agrees that if Consultant
breaches, or proposes to breach, any portion of this Agreement, the Company
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company and without the need
to post bond or other security.
 
10.           Arbitration of Disputes.
 
(a)           JAMS.   In the event of any dispute or controversy arising out of,
or relating to, this Agreement, the parties hereto agree to submit such dispute
or controversy to binding arbitration pursuant either to the JAMS Streamlined
(for claims under $250,000) or the JAMS Comprehensive (for claims over $250,000)
Arbitration Rules and Procedures, except as modified herein, including the
Optional Appeal Procedure.  A sole neutral arbitrator shall be selected from the
list (“List”) of arbitrators supplied by the J.A.M.S. (“JAMS”) Los Angeles
County, California office, or any successor entity, or if it no longer exists,
from a List supplied by the ADR Services, Inc. in Los Angeles, California
(“ADR”) following the written request of any party hereto.  If the parties
hereto after notification of the other party(ies) to such dispute cannot agree
upon an arbitrator within thirty (30) days following receipt of the List by all
parties to such arbitration, then either party may request, in writing, that
JAMS or ADR, as applicable, appoint an arbitrator within ten (10) days following
receipt of such request (“Arbitrator”).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Arbitration Location.  The arbitration shall take place in Los
Angeles e County, California at a place and time mutually agreeable to the
parties, or if no such agreement is reached within ten (10) days following
notice from the Arbitrator, at a place and time determined by the
Arbitrator.  The arbitration shall be conducted in accordance with the
Streamlined Arbitration Rules and Procedures of JAMS then in effect, and Section
1280 et seq. of the California Code of Civil Procedure, or if applicable, the
Commercial Arbitration Rules of ADR then in effect.  The preceding choice of
venue is intended by the parties to be mandatory and not permissive in nature,
thereby precluding the possibility of litigation between the parties with
respect to or arising out of this Agreement in any jurisdiction other than as
specified in this Section.  Each party waives any right it may have to assert
the doctrine of forum non conveniens or similar doctrine or to object to venue
with respect to any proceeding brought in accordance with this Section, and
stipulates that the Arbitrator shall have in personam jurisdiction and venue
over each of them for the purpose of litigating any dispute, controversy or
proceeding arising out of or related to this Agreement.  Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this Section by registered or
certified mail, return receipt requested, postage prepaid, to its address for
giving notices as set forth in this Agreement.
 
(c)           Arbitration Decision.  The decision of the Arbitrator shall be
non-appealable, final and binding on all parties to the arbitration and may be
enforced by a court of competent jurisdiction.  Subject to the indemnification
provision in Section 16, below, the prevailing party shall be entitled to
recover from the non-prevailing party reasonable attorneys’ fees, as well as
reasonable costs and expenses.  The Arbitrator may grant any remedy appropriate
including, without limitation, injunctive relief or specific
performance.  Notwithstanding any of the foregoing, the Company may seek a
temporary restraining order or a preliminary injunction, as contemplated by
Section 9(h) herein.
 
11.           Assignment Prohibited.  Consultant shall not have the right or
ability to assign, transfer, or subcontract his interest or any obligations
under this Agreement to any person, firm, partnership, corporation or other
entity (including by operation of law, judicial process, or otherwise), in whole
or in part, without the prior written consent of the Company, which consent may
be withheld in the Company’s sole discretion.  Any attempt to do so shall be
void.  The Company may, however, assign or transfer this Agreement or any and
all of its rights hereunder at any time without Consultant’s consent.
 
12.           Governing Law and Jurisdiction.  It is understood and agreed that
no provision of this Agreement shall be construed so as to be in conflict with
the laws of the State of California.  It is further agreed that this Agreement
is deemed to be consummated in the State of California, and that the terms and
provisions of this Agreement shall be construed and interpreted pursuant to the
laws of the State of California, without regard to the conflict of laws rules or
principles thereof.
 
13.           Severability.  In the event any portion of this Agreement shall be
held illegal, void or ineffective, the remaining portions hereof shall remain in
full force and effect.  If any of the terms or provisions of this Agreement are
in conflict with any applicable statute or rule of law, then such term(s) or
provision(s) shall be deemed inoperative to the extent that they may conflict
therewith and shall be deemed to be modified to conform with such statute or
rule of law.
 
 
6

--------------------------------------------------------------------------------

 
 
14.           Non-Waiver of Rights.  No failure or delay on the part of either
party hereunder in either exercising or enforcing any right hereunder shall
operate as a waiver of, or impair, any such right.  No single or partial
exercise or enforcement of any such right shall preclude any other or further
exercise or enforcement thereof or the exercise or enforcement of any other
right.  No waiver of any such right shall have effect unless given in a signed
writing.  No waiver of any such right shall be deemed a waiver of any other
right hereunder.
 
15.           Notice.  Any report or notice required or permitted to be given
hereunder shall be effective when sent.  All notices shall be in writing and
given personally or by prepaid certified mail, return receipt requested, or sent
by expedited delivery service or facsimile transmission addressed to the parties
hereunder at their respective addresses as follows.




If to the Company:                               Medbox, Inc.
8439 West Sunset Blvd.
Suite 101
West Hollywood, CA  90069
Attention:  _Guy Marsala__________________




with a copy to:
Paul A. Conant
Conant Law Firm, PLC
2398 East Camelback Road, Suite 925
Phoenix, Arizona 85016
602-508-9010
602-508-9015 Fax
paulconant@conantlawfirm.com




 
If to Consultant:                                   P. Vincent Mehdizadeh
6700 Fallbrook Ave. Suite 289
West Hills, CA 91307


with a copy to:


D. Richard McDonald
Dykema Gossett PLLC
39577 Woodward Avenue, Suite 300
Bloomfield Hills, MI  48304


 
7

--------------------------------------------------------------------------------

 


16.           Indemnification.  The Company shall indemnify and hold harmless
Consultant from and against any and all losses, damages, liabilities, reasonable
attorneys’ fees, court costs and expenses resulting or arising from any third
party claims, actions, proceedings, investigations or litigation relating to or
arising from or in connection with this Agreement, or any act or omission by the
Company not directly attributable to the gross negligence, willful misconduct or
fraud of the Consultant.
 
17.           Nondisparagement.  Each party agrees that he or it shall not, both
during and after the Term of this Agreement, directly or indirectly disparage or
criticize the other party or any of such other party’s officers, directors,
employees, agents, or affiliates, or issue any communication, written or
otherwise, that reflects adversely on or encourages any adverse action against
such other party or any of such other party’s officers, directors, employees,
agents or affiliates; provided that nothing contained herein shall prevent
either party from testifying truthfully under oath pursuant to any lawful court
order or subpoena or otherwise responding to or providing disclosures required
by law.
 
18.           Entire Agreement.  This Agreement (together with any Appendices
referred to herein) is the complete and exclusive statement of agreement and
understanding of the parties with respect to matters in this Agreement and is a
complete and exclusive statement of the terms and conditions thereof.  This
Agreement replaces and supersedes all prior written or oral agreements,
statements, correspondence, negotiations and understandings by and among the
parties with respect to the matters covered by it.  No representation,
statement, condition or warranty not contained in this Agreement is binding on
the parties.
 
19.           Amendments. Any amendments to this Agreement must be in writing
and designated as an amendment, and signed by both parties hereto.
 
20.           Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect or alter the meaning or
effect of any provision hereof.
 
21.           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date first above written.
 
MEDBOX, INC.




By:                 /s/ Guy M. Marsala
Name:            Guy M. Marsala
Title               CEO


CONSULTANT




/s/ P. Vincent Mehdizadeh
P. Vincent Mehdizadeh


 
9

--------------------------------------------------------------------------------

 
 
APPENDIX A




DESCRIPTION OF SERVICES




Objectives and Scope of Services


Strategic partnership identification, development, and facilitation with respect
to company’s emerging subsidiaries. Day-to-day support as specifically requested
by the Medbox CEO, or directors of the Company. Consultant to retain his
existing office space within Medbox headquarters and report to work for a
minimum of 30 hours each work.
 
 

 
 
 
10

--------------------------------------------------------------------------------

 
 
APPENDIX B




COMPENSATION


The Company shall pay the Consultant a fee for his services under the Agreement
as follows:




Compensation shall be $25,000 per month, payable on a bi-monthly basis paid at
the middle of each month on or about the 16th of each month and the 1st of the
following month.  This amount to be reduced to $12,500 per month while
Consultant is engaged in any trading of the Company’s securities at any time
within the preceding 30 day period.
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
APPENDIX C




California Labor Code Section 2870


2870.  (a) Any provision in an employment agreement which provides
 
that an employee shall assign, or offer to assign, any of his or her
 
rights in an invention to his or her employer shall not apply to an
 
invention that the employee developed entirely on his or her own time
 
without using the employer's equipment, supplies, facilities, or
 
trade secret information except for those inventions that either:
 
   (1) Relate at the time of conception or reduction to practice of
 
the invention to the employer's business, or actual or demonstrably
 
anticipated research or development of the employer; or
 
   (2) Result from any work performed by the employee for the
 
employer.
 
   (b) To the extent a provision in an employment agreement purports
 
to require an employee to assign an invention otherwise excluded from
 
being required to be assigned under subdivision (a), the provision
 
is against the public policy of this state and is unenforceable.
 
 
12

--------------------------------------------------------------------------------

 
 